In an action to recover arrears in child support payments, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Coppola, J.), entered July 23, 1984, as granted the defendant husband’s motion to vacate plaintiff’s combined notice for discovery and inspection and request for interrogatories to the extent of vacating plaintiff’s interrogatories designated 10 to 15 inclusive and 19 and 20.
Order affirmed insofar as appealed from, without costs or disbursements.
Upon review of the record, Special Term acted within the scope of its discretion (see, Petraglia v Laiacona, 86 AD2d 747; CPLR 3103 [a]). The subject interrogatories, in their present form, lack specificity and are irrelevant to the issues in the instant action (Metzger v Brockman, 92 AD2d 499, 500; Andrew F. Capoccia, P.C. v Spiro, 88 AD2d 1100, 1101-1102). Titone, J. P., Mangano, Weinstein and Kunzeman, JJ., concur.